Citation Nr: 1418109	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-00 569	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a perforated tympanic membrane.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offcie (RO).

In February 2013, in support of his claims, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.

At the outset of the hearing the Veteran confirmed he was withdrawing his claim of entitlement to service connection for a right ankle disability.  So that claim is no longer at issue.  38 C.F.R. § 20.204 (2013).

Additional claims of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record, however (see the transcript of the February 2013 hearing testimony), but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these additional claims, so is referring them to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).

As for the claims that are currently before the Board, those of entitlement to service connection for left ankle and low back disabilities require further development before being decided on appeal.  So the Board is remanding these claims to the RO as the AOJ.  Whereas the Board, instead, is going ahead and deciding the claim of entitlement to service connection for disability alleged to be the result of a perforated tympanic membrane (busted ear drum).



FINDING OF FACT

The Veteran does not have a current disability involving either of his tympanic membranes.


CONCLUSION OF LAW

He has not shown he has any disability due to a perforated tympanic membrane, much less on account of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Ideally, this notice should precede an initial unfavorable decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection (namely, Veteran status, proof the Veteran has the claimed disability, and a relationship between the disability and his service), but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  

Here, to this end, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 that fully addressed all notice elements for showing his entitlement to service connection as well as the type of information mandated by the Court in Dingess regarding downstream disability ratings and effective dates.  He therefore has received all required notice concerning his claims, also in the preferred sequence since the letter was sent prior to the initial RO decision denying his claims.

VA also as mentioned has a duty to assist the Veteran in developing his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, whether from VA or private healthcare providers, and providing an examination for a medical opinion when necessary to assist in deciding a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty to assist if there is no reasonable possibility the assistance will help substantiate the claim.


In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained in response to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor, the Court has held that this element establishes a "low threshold" and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).


This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

Here, no VA examination was provided or opinion obtained, but they are not needed to decide this claim for a perforated tympanic membrane because there is no suggestion of current disability.  Id.; 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board therefore finds that all necessary development has been accomplished, and that appellate review of this claim may proceed without prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating this burden of proof of showing a failing in the duties to notify and assist him with his claim is his, and that he must show the error caused actual harm, meaning was outcome determinative of his claim, so not just nonprejudicial).  In assisting him with this claim, the RO has obtained his STRs and post-service VA clinical records.  He also was provided an opportunity to set forth his contentions and arguments during his hearing before the undersigned VLJ of the Board.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required.  .  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Further concerning the hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.

Here, to this end, during the February 2013 Board hearing the undersigned VLJ specifically addressed the criteria for establishing entitlement to service connection and suggested that the Veteran submit any additional evidence if relevant to his claim, meaning tending to show he satisfied these requirements.  In the questioning and his responses, he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  And that aside, the Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and they have not identified any prejudice in the conducting of the Board hearing, certainly none that was unduly prejudicial.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Veteran alleges that his right eardrum was perforated during his service from a grenade explosion.  His STRs contain no mention of such an occurrence, although he claims it caused actual bleeding from his ear.  The mere fact that there is no suggestion of this claimed event in his STRs, however, is not entirely determinative of whether this claimed event occurred, especially since it is alleged to have occurred in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Recognizing this, the Board finds no particular reason to question the Veteran's credibility as to the occurrence of this claimed event.  Indeed, he reported the history of an eardrum perforation during his VA treatment in January 2009.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  However, even accepting that he sustained this type of injury during his service, including in combat, no current disability attributable to the right tympanic membrane perforation or, indeed, to either tympanic membrane, so including in his left ear, is shown or otherwise reflected in his medical records.  So his claim still has to be denied.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is not discussing 38 C.F.R. § 3.303(b), which allows for service connection based on a showing of continuity of symptomatology since service.  It does not apply, here, because the disability claimed is not one of the chronic diseases specifically enumerated in 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence of current disability or, at the very least, showing the existence of disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record as it stands contains no competent and credible evidence of scarring or a similar residual linked to the tympanic membrane perforation in service.  The Board sees the Veteran has hearing aids.  Presumably, then, his ears have been examined in years past at least to determine the extent of his hearing impairment.  The Board, therefore, finds that had there been any indication of a prior tympanic membrane perforation with consequent disability, this would have been noted at some point in his records, especially given the relevance of this type of prior trauma on his hearing acuity.  But as the evidence stands, there is no competent and credible suggestion of any abnormality of either tympanic membrane.  A determination of entitlement to service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  So not only must the Veteran have sustained a relevant injury during his service, but so, too, must there now be residual disability, which, by all indications, there simply is not in this particular instance.


The most fundamental requirement for any claim of service connection is that the Veteran has proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, in short, the Board finds there is not the required showing of a tympanic membrane abnormality or indeed residual or consequent disability.  There being no present disability concerning either tympanic membrane, service connection must be denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for a tympanic membrane perforation is denied.



REMAND

The Veteran sustained left ankle and low back injuries during his service.  He was afforded a VA medical examination in July 2011, at the conclusion of which the VA examiner opined that these claimed disabilities were unrelated to the Veteran's service for a variety of reasons - including the fact that he had a history of post-service manual labor that could have caused these present disabilities.

During his February 2013 Board hearing since held, the Veteran testified that his post-service employment was mostly sedentary or, at the very least, did not involve physical exertion or the type of activity that would give rise to orthopedic disabilities.  Because the July 2011 VA examiner based his opinion seemingly on an inaccurate premise, it is not probative and resultantly cannot be used as grounds for denying these claims.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the July 2011 VA examination was based on erroneous premises, it is inadequate, so another VA examination and opinion are needed to assist in deciding these claims.

VA clinical records dated from September 14, 2012 to the present also should be obtained and associated with the claims file for consideration.  38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating VA has constructive, if not actual, notice of the existence of these additional records since generated and maintained within VA's healthcare system).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all VA clinical records dated from September 14, 2012 to the present - if relevant to the claims for left ankle and low back disabilities.  Since these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA orthopedic examination to first determine all disabilities presently affecting the Veteran's left ankle and low back, including by specifying the diagnoses.  Regarding each disability diagnosed, the examiner should then opine regarding the likelihood (very likely, as likely as not, or unlikely) that any diagnosed disability is related or attributable to the Veteran's military service from January 1967 to December 1968.

If, as the prior examiner concluded, there have been perhaps events since service that more so account for these current disabilities, then the examiner has to specify these intercurrent events and ensure they actually have occurred.

Note:  the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale for all opinions must be provided since this is where most of the probative value of an opinion is derived, not just from review of the claims file or the conclusion ultimately reached.  See, e.g., 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


